Citation Nr: 0924368	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
depressive disorder, variously diagnosed as anxiety with 
depression and schizoid personality.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In October 2007, the Board remanded the issue on appeal for 
further development.  However, as will be discussed below, 
that additional development has not been substantially 
completed.  Therefore, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

In October 2007, the Board remanded the issue on appeal in 
order for the RO/AMC to obtain VA treatment records and to 
provide the Veteran with proper notice as well as an 
opportunity to submit a release for private treatment 
records.  A review of the requested development reflects that 
a November 2007 letter was sent to the Veteran.  However, the 
claim on appeal was omitted from the letter.  Moreover, the 
Veteran was not provided with the Kent v. Nicholson, 20 Vet. 
App. 1 (2006) notice information as requested in the remand 
directives.  As such, this claim must be remanded for proper 
notice.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that although responses were 
received from the VA facilities at Louisville, Kentucky and 
Marion, Illinois it is not clear whether a response was 
received from the November 2007 inquiry to Evansville, 
Indiana.  (The Board acknowledges that there is not a VA 
facility located at Madisonville, Kentucky as originally 
requested.)  Therefore, a follow up request to the 
Evansville, Indiana VA facility should be made.  38 C.F.R. 
§ 3.159(c)(2).  

Additionally, the Board notes that a June 1984 VA treatment 
entry reflected that the Veteran might have been in receipt 
of Social Security Administration (SSA) benefits in part due 
to his claimed psychiatric disability.  A September 2003 
document from SSA showed that the Veteran began receiving SSA 
benefits in March 1978.  Because these SSA records could 
potentially be relevant to the issue on appeal, efforts 
should be undertaken to obtain and associate them with the 
claims file.  Hayes v. Brown, 9 Vet. App. 67 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the Veteran of 
the definition of new and material 
evidence to reopen a claim as set forth in 
the current version of section 3.156(a) of 
VA regulations and inform him what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denial of his claim on 
appeal.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In particular, the letter should note that 
new evidence means existing evidence not 
previously submitted to agency 
decisionmakers and material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The November 1997 
Board decision is the last final decision 
with regards to the claim for whether new 
and material evidence has been submitted 
sufficient to reopen the claim for 
entitlement to service connection for a 
depressive disorder, variously diagnosed 
as anxiety with depression and schizoid 
personality.  The Board indicated that 
evidence showing a connection between a 
psychiatric disability and the Veteran's 
period of service was not shown.  As such, 
the Veteran must submit evidence that 
pertains to a connection between his 
claimed psychiatric disability and a 
disease or injury in service that is not 
duplicative or redundant of the evidence 
already of record.  

2.  The AMC should contact the VA facility 
in Evansville, Indiana and ascertain 
whether they have any treatment records 
pertaining to the Veteran's claimed 
psychiatric disability dated from 1965 to 
1982.  If none are available, a negative 
response is required.  Additionally, the 
Veteran should be given another 
opportunity to provide a release for 
private hospital O. H. and O.M.H.C. in 
order for VA to obtain any relevant 
records.  

3.  Records from the SSA pertaining to a 
psychiatric disability should be 
requested.  It should be noted that the 
Veteran began receiving SSA disability in 
March 1978.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested development to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After an appropriate period of time or 
after the Veteran indicates that he has no 
further evidence to submit, the claim 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the Veteran, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

